Citation Nr: 0521133	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1978 
to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for 
bilateral carpal tunnel syndrome.  

After receiving notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of her service connection claim.  Thereafter, in March 2004, 
the Board remanded this claim to the RO for further 
evidentiary development.  Following completion of the 
requested action and a continued denial of the veteran's 
claim, the RO, in June 2005, returned the veteran's case to 
the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran does not have bilateral carpal tunnel 
syndrome associated with her active duty.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in May 2003, April 2004, and February 2005 
in the present case, VA informed the veteran of the type of 
evidence necessary to support her service connection claim.  
In addition, VA notified the veteran that it would make 
reasonable efforts to help her obtain necessary evidence with 
regard to this issue but that she must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of her opportunity to submit "any 
additional information or evidence . . . [that she] want[ed] 
. . . [VA] to try to get for . . . [her]," "any other 
evidence or information that . . . [she thought would] 
support . . . [her] appeal," "any other evidence or 
information . . . [that she thought would] support . . . 
[her] claim," and "any evidence in . . . [her] possession 
that pertains to . . . [her] claim."  Thus, she may be 
considered advised to submit all pertinent evidence in her 
possession.  

Additionally, the February 2000 rating decision, the 
September 2001 statement of the case (SOC), and the March 
2003 and April 2005 supplemental statements of the case 
(SSOCs) notified the veteran of the relevant criteria and 
evidence necessary to substantiate her service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the RO 
adjudicated this issue in February 2000.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the appellant in May 2003, April 2004, and 
February 2005 in the present case were not given prior to the 
first adjudication of the issue on appeal, the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in April 2005.  

Further, VA has made multiple attempts to obtain records of 
in-service and post-service treatment adequately identified 
by the veteran.  In this regard, the Board notes that, in a 
February 2005 statement, the veteran cited additional 
military medical facilities where she had purportedly 
received treatment for bilateral carpal tunnel syndrome 
during service.  However, she did not specifically assert 
that the relevant treatment that she had purportedly received 
at these additional military medical facilities was rendered 
to her on an inpatient basis.  In fact, at the personal 
hearing conducted before the undersigned Veterans Law Judge 
in Washington, D.C. in September 2003, the veteran 
specifically testified that she received pertinent in-service 
treatment on an outpatient basis only.  See, e.g., 2003 
hearing transcript (2003 T.) at 13-14.  Outpatient treatment 
rendered to the veteran during service ordinarily would be 
included with the service medical records which have already 
been obtained and associated with her claims folder and would 
not be located at the cited military medical facilities.  
Thus, a remand to accord VA an opportunity to procure, 
directly from military medical facilities, additional records 
of purported in-service treatment is not necessary.  

Also, the veteran has been accorded a pertinent examination 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issue on appeal.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that 
she initially developed bilateral carpal tunnel syndrome 
during her active military duty and has experienced 
continuous symptomatology associated with this disability 
(including throbbing pain in her wrists, forearms, and finger 
joints as well as tingling sensations in her fingers) since 
service.  See, e.g., October 2001 hearing transcript 
(2001 T.) at 2-7.  See also, 2003 T. at 3-16.  

Importantly, however, competent evidence of record does not 
support the veteran's claim for service connection for 
bilateral carpal tunnel syndrome.  In this regard, the Board 
acknowledges that, according to the service medical records, 
in February 1998, the veteran sought treatment for tingling 
and weakness sensations as well as pain originating in her 
wrist and radiating proximally along the extensor surface to 
the "posterior acromio process."  She denied having a 
history of trauma and reported that she typed at work but did 
not type as frequently as she had previously.  Also at that 
treatment session, she stated that she had a history of right 
carpal tunnel syndrome which had been diagnosed at Bolling 
Air Force Base.  An examination was positive for paresthesia 
with stimulation of the median nerve at the third and fourth 
digits but also demonstrated intact distal motor functions, 
normal motor strength, and full range of motion without 
crepitus or tenderness.  

Importantly, carpal tunnel syndrome was not diagnosed at the 
February 1998 treatment session.  Furthermore, the remainder 
of the service medical records failed to provide findings of 
carpal tunnel syndrome.  In fact, a complete and thorough 
review of the service medical records indicates that at no 
time during active military duty was the veteran diagnosed 
with carpal tunnel syndrome.  

Moreover, available post-service medical records which have 
been obtained and associated with the claims folder fail to 
provide competent evidence of a diagnosis of carpal tunnel 
syndrome.  In this regard, the Board notes that, at a January 
2001 examination, the veteran complained of constant pain, 
tingling and numbness of her fingers (mostly involving the 
middle and index fingers and thumbs), weakness of both hands 
(especially the forearm, middle fingers, and wrists), and an 
inability to make a fist or to grab items.  In addition, she 
reported that she had been diagnosed with carpal tunnel 
syndrome in 1995.  Significantly, however, following 
pertinent orthopedic and neurological examinations which were 
normal, the examiner concluded that the evaluation provided 
no evidence which was supportive of a diagnosis of carpal 
tunnel syndrome.  

Additionally, electromyograph and nerve conduction velocity 
studies completed in March 2001 provided normal results with 
no electrodiagnostic evidence of median or ulnar neuropathy.  
Furthermore, on several occasions between June 2003 and 
January 2005, the veteran was treated for various complaints, 
including tingling sensations in her left arm, numbness in 
her fingers, swelling in both of her hands, numbness in her 
left arm, and pain in her left arm.  However, evaluations 
during this period don not include impressions, diagnoses, or 
assessments of carpal tunnel syndrome.  In effect, at no time 
during, or after, active military duty has the veteran been 
diagnosed with bilateral carpal tunnel syndrome.  

Accordingly, as the competent evidence of record fails to 
provide a diagnosis of bilateral carpal tunnel syndrome 
associated with the veteran's active military duty, the Board 
must conclude that preponderance of the evidence is against 
her claim for service connection for such a disorder.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


